DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/28/22 has been accepted and entered. Accordingly, claims 1 and 10 are amended and new claims 21-26 are added. 
	
Claim Objections
Claim 26 is objected to because of the following informalities: “corelating” is misspelled. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 3-4 and 10 under 35 U.S.C. 112(b) as being indefinite has been withdrawn as a result of the amendment. 
limiting the training geographic area to a predetermined distance from a location. 
Claims 10 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, with respect to claim 10, “limiting the training geographic area to a predetermined distance from a location” is indefinite and unclear since the metes and bounds of what is and is not included in an undefined distance from an undefined location. As noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, it is unclear how the training geographic area can be limited since both the distance and location are both variable and undefined. 
In addition, claim 26 recites the limitation "the orthorectified image". There is insufficient antecedent basis for this limitation in the claim. Accordingly, claim 26 is further unclear as to whether the neural network must be trained using a first aerial image, or if it must be an orthorectified aerial image. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-14, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/068186 to Krzysztof et al. (Kry), cited by Applicant, in view of U.S. 20180218214 to Pestun et al. (Pestun). 
With respect to claims 1 and 21, Kry discloses a method for creating or updating a map database, the method further comprising: 
receiving at least a first aerial image for a geographic area; 
(p. 12 ll. 15-32 “a method of rectifying an aerial or satellite image, wherein the method comprises - acquiring an aerial or satellite image”) (page 11 line 12- page 12 line 30 wherein objects for ground control points are recognized based on 3D models “As 3D-models of, for example, road segments describe the earth surface in more detail and larger extend than a set of ground control points, they enable us to improve the rectification process”)
receiving terrestrial sensor data collected at a terrestrial vehicle; 
(p. 13, ll. 20-32 “by acquiring mobile mapping data. Mobile mapping data is captured by means of digital cameras, laser sensors, for example a laser scanner, and position determination means including OPS and IMU mounted to a vehicle driving across the earth surface, the mobile mapping data comprising simultaneously captured image data, laser data and associated position data in a geographic coordinate system”; p. 15, ll. 14-17 “a so-called "mobile mapping system" which collects geographic data, for instance by taking pictures with one or more camera(s) 29(i) mounted on the car 21”; p. 16, l. 1 – p. 17, l. 21) 
identifying at least one control point from the terrestrial sensor data; 
(p. 22, l. 27 – p. 23 l. 11 “generates a geodetic reference database product from data that has been captured by means of a relatively inexpensive vehicle which could be provided with relatively inexpensive digital cameras, laser sensors and position determining means. The method creates a photo-identifiable data set that can be used as ground control objects in orthorectification processes. The invention allows us for high volume collection of ground control objects and GCP's which is orders of magnitude greater than traditional ground control production”; p. 2) 
orthorectifying at least the first aerial image through correlation with the at least one control point from the terrestrial sensor data; 
(p. 1, ll. 9-17 “A geodetic reference database product can be useful when orthorectifying different images of the same geographic area. Ground control points (GCP's) are used in orthorectifying satellite, aerial or aero survey imagery to standard map projections. A ground control point can be any point on the surface of the earth which is recognizable on remotely sensed images, maps or aerial photographs and which can be accurately located on each of these.”; p. 3, l. 14-p. 4 l. 32 “digital elevation model is used to orthorectify the aerial image . . . geocoded DSM is used to orthorectify the aerial image”; p. 5 ll. 21-22 “A requirement for generating a correct orthorectified image from an aerial image or satellite image is that sufficient GCP's are present within the area”; p. 8 ll. 23-29 “The surface model could be used to transform the image data into orthorectified images of the earth surface with a pixel size of 2 cm, a relative horizontal accuracy of 50 cm for 100m . . . From the image data, linear stationary earth surface features or Ground Control Objects GCO, such as road surfaces, could be extracted and stored as 3D-models in a database for orthorectification of imagery”; p. 15 ll. 25-30 “The method could also be used to validate orthorectified aerial or satellite images and rectify, i.e. correct, image parts that match but have different coordinates in the coordinate reference system”; p. 23 ll. 1-10 “method creates a photo-identifiable data set that can be used as ground control objects in orthorectification processes. The invention allows us for high volume collection of ground control objects and GCP's which is orders of magnitude greater than traditional ground control production. The method has a consistent and verifiable accuracy profile in all geodetic dimensions. The method does not need special photo-identifiable earth surface marks to be first created in the field in order to be used to orthorectify future aerial imagery”) 
defining a model1 using at least one control point from the terrestrial sensor data and the orthorectified first image; 
(1102 acquire geodetic reference database, 1104 “retrieve a 3D model”, FIG. 11; 1202, 1204, FIG. 12; p. 8 ll. 22- p. 9 l. 16 “From the image data, linear stationary earth surface features or Ground Control Objects GCO, such as road surfaces, could be extracted and stored as 3D-models in a database for orthorectification of imagery. A characteristic of the 3D-model of a stationary earth surface feature is that it has a shape and size that it could be recognized and identified in the imagery to be rectified . . . the 3D surface models according to the invention is that the 3D model defines both the surface and the edges. The edges are useful to improve the quality of existing DTM's and DSM's . . . The 3D models could also be used as additional survey points in existing DTM' s or DSM' s to improve the quality and reliability when using such a surface model in a GIS application or when using the surface model for rectification of aerial imagery”; 
receiving a second image for an analyzed geographic area; and 
(1100 acquire aerial or satellite image, FIG. 11; 1200, FIG. 12)
applying the model on the second image for identification of mapping information for the map database.  
(1106, 1108, FIG. 11; 1206-1210, FIG. 12)
(p. 5, ll. 9-12 “combine both digital map information and orthorectified images in one view. Information from the image can be extracted or analyzed to add to, correct or validate the digital map information”’; p. 9 “The 3D models could also be used as additional survey points in existing DTM' s or DSM' s to improve the quality and reliability when using such a surface model in a GIS application or when using the surface model for rectification of aerial imagery”; p. 9, ll. 19-20 “The present invention enables us to generate a huge amount of 3D-models that could be used as GCO's in an easy way and short time period”; p. 10, ll. 4-16 “road surface of road segments, waterways, any physical feature having well defined edges such as overpasses, bridges, baseline of building structures for which a 3D model can be derived from the mobile mapping data and which is photo-identifiable in an aerial or satellite imagery . . . the 3D-models, which correspond to road segments are linked to obtain a continuous linear control network; and storing the continuous linear geographic network in the geodetic reference database product. The continuous linear control network, provides us a continuous and seamless 3D-model of the earth surface which allows us to rectify accurately the image areas corresponding to the road segments. As the road network extends along most parts of the world, by means of this invention, it is possible to generate an accurate road elevation model that could be used to rectify more accurately aerial and satellite imagery of almost any part of the world”; p. 11, ll. 15-23 “storing the 3D-orthorectified images and linking the images to respective 3D models in the geodetic database product. These features enables us to enhance the 3D-models with visible characteristics of the earth surface of the 3D-model. The characteristics provide additional accurate ground control information related to specific points in the area of a 3D-model”; p. 13, ll. 13-15 “Fig. 9 illustrates road characteristics to model linear stationary road surface features”; p. 20 ll. 1-21 “3D models . . . rectify correctly aircraft or satellite imagery . . .  3D-models of road segments are linked together to form a continuous control network . . . continuous linear control network is stored in the geographic reference database . . . continuous and seamless DSM of the road network. This can be assured as the road segments are derived from the same data source namely the same mobile mapping session . . . image data can further be used to enhance the 3D-model with the "real world" appearance of the road surface, showing road markings, texture and color of the road surface, pavement type, shoulder, etc. Furthermore, these markings can form a dense array of GCP's to enable complete positioning and/or rectification of a road segment”; p. 21, p. 23 “ground control objects . . . For each determined linear stationary road surface feature a record could be made in the database comprising a 3D-model and metadata describing the XYZ position and optionally a reference to the original orthorectified image . . . analyzing records related to the same linear earth surface feature, redundant information can be removed from the database. For example, by combining, i.e: averaging, or anomaly exclusion, the images and metadata of the same linear stationary road surface features, redundant information can be removed. By averaging the XY position and elevation information, meta data with averaged values for the XYZ coordinates could be calculated for a 3D-model”). 
With respect to the claim limitation “learned model”, although Kry fails to explicitly disclose the language “learned model” or the details of the preliminary training2 for a trained geographic area, for example, used in object recognition, the model of Kry performs the same functions as the recited learned model, i.e., object/ feature / lane / road extraction from imagery 
(i.e., comparison of Spec.: ¶ 5 “applying the learned model . . . for identification of mapping information”; ¶ 21 “learned model may be applied to satellite imagery or other aerial imagery as automatic extraction tools . . . automatically extracted lane line and road boundary geometry)
(i.e., comparison of Kry: p. 8, l. 27 – p. 9, l. 9 “from the image data . . . such as road surfaces could be extracted”; p. 11 “3D model could be used for DTM refinement/ improvement . . . detecting a road surface in the image data, extracting the position of the road surface edges; p. 17, ll. 11-29; p. 20, ll. 10-22 “The 3D-model could also describe the surface of the road surface between edge lines by means of a DSM . . . in the database are stored the 3D models of road segments . . . form a continuous control network . . . the network provides a means to extract easily a DSM of the road surface of a region from the database”; p. 23, ll. 20-30 “For each determined linear stationary road surface feature a record could be made in the database comprising a 3D-model and metadata describing the XYZ position and optionally a reference to the original orthorectified image. By analyzing records related to the same linear earth feature . . . combining, averaging, anomaly exclusion, meta data with averaged values . . . XYZ coordinates could be calculated for a 3D model . . . more accurately define the position of the 3D model in the coordinate reference system”; p. 25, l. 30 – p. 26 “the image is searched for a location where the 3D-model matches. The 3D-model describes the boundaries of a photo-identifiable area. Therefore, corresponding matching areas could be found in the image. An orthorectified view of the 3D model could be used to find a matching area”).
However, using a model that is an algorithm for analyzing data without explicit instructions or analyzes sample data based on prior sample data (Spec. ¶ 20) such as a neural networks, a support vector machine (SVM), boosted and bagged decision trees, k-nearest neighbor, Naive Bayes, linear discriminant analysis, logistic regression, and/or another example (Spec. ¶47) was well known to one of ordinary skill in the art at the time of effective filing. 
For example, Pestun, from the same field of endeavor, explicitly discloses receiving a plurality of images for a training geographic area for use in a similar 3D model and orthomap generation process (¶68 “three dimensional model generator . . . the entities 122 needed to generate the orthomap”) such that the model is a “learned model”.
(¶ 14 “FIG. 12 illustrates training data preparation for the condition detection using image processing system of FIG. 1”; ¶ 39 “a condition detection using image processing system and a method for condition detection using image processing are disclosed herein. For the system and method disclosed herein, technologies, such as vehicles, computer vision, machine learning, pattern recognition”; ¶130 “For the example of the aerial monitoring of towers, the entity recognizer 124 may use predetermined information about approximate infrastructure entities positions for towers detection. Machine learning techniques, for example, fully supervised learning framework ( classifiers, such as neural networks, convolutional neural networks, random forests, support vector machine techniques, boosting techniques, k-nearest neighbors algorithm, etc.), may be used for images recognition for entities detection. Different machine learning techniques may be used for different types of entities. For the example of the aerial monitoring of towers, according to an example of the present disclosure, the parameters of the classifiers 1304 ( or parameters of other machine learning techniques) may be defined for each classifier ( or other machine learning technique) in the corresponding files. In order to facilitate recognition of entities, predefined information may be used (e.g., infrastructure entities positions, results, and data from previous monitoring, etc.), for example, to narrow the search area . . . For each of the images 104, in order to detect an entity within an image, a relatively small entity search area may be identified within the image based on expected pixel projection of the estimated entity GPS position, and the entity recognizer 124 may attempt to detect an entity within this search area”; ¶¶ 145-146 entitled “training data preparation”; ¶161 “With respect to detection of the center point of an infrastructure entity, the entity detector 126 may perform block based classification ( e.g., by fully supervised learning framework) based on different features for infrastructure entity candidates. Weighted classification values may be assigned for each block. According to an example, the entity detector 126 may use several classifiers.”; ¶186 “Referring to FIGS. 1 and 15, at block 1500, the entity detector 126 may receive the parameters of the classifiers 1304, and an image (of the images 104) 1400. At block 1500, the entity detector 126 may perform image preprocessing, for example, by converting the image to grayscale. With respect to vegetation detection and vegetation mask generation for winter and spring, the entity detector 126 may, for example, determine HOG and LBP features for the image and use a fully supervised learning framework for entities recognition”; ¶190; ¶ 257 linear regression, line fitting; ¶345 “entities 122 along the vehicle path 108 may include training data that includes information that is to be used for machine learning for image recognition and detection of a type of the at least one of the entities 122 in the images 104, where the training data may be used by the entity recognizer 124 to recognize the type of the at least one of the entities 122 in the images 104, and/or an entity map that includes a location and the type of the at least one of the entities 122 detected in the images 104”; ¶ 356 machine learning and blob detection; claims 3-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to receive images for a training geographic area as disclosed by Pestun, and modifying the model of Kry to be a “learned model”, in view of the teachings of Pestun, in order to enhance detection of different types of objects for improved distinguishing of ground control points and recognition thereof in the system of Kry (Pestun, ¶345 “entities 122 along the vehicle path 108 may include training data that includes information that is to be used for machine learning for image recognition and detection of a type of the at least one of the entities 122 in the images 104, where the training data may be used by the entity recognizer 124 to recognize the type of the at least one of the entities 122 in the images 104”). In addition, the combination is further obvious since Kry at least suggests the model for identification of mapping information analyzes sample data based on past sample data (i.e., one example of a learning model provided by Applicant, Spec. ¶20) (Kry, p. 23, ll. 20-30 “For each determined linear stationary road surface feature a record could be made in the database comprising a 3D-model and metadata describing the XYZ position and optionally a reference to the original orthorectified image. By analyzing records related to the same linear earth feature . . . combining, averaging, anomaly exclusion, meta data with averaged values . . . XYZ coordinates could be calculated for a 3D model . . . more accurately define the position of the 3D model in the coordinate reference system”). 

With respect to claim 2, Kry in view of Pestun disclose at least the first image includes a plurality of images for the training geographic area and the learned model is defined based on the plurality of orthorectified images.  
(Pestun, claims 1-4 “receive images captured by the vehicle . . . receive the at least one altitude map for the images, the images . . . and predetermined information related to . . . entities along the vehicle path . . . entity recognizer is to further perform ground classification for each of the images . . . image processing system . . . the predetermined information includes . . . training data that includes information that is to be used for machine learning for image recognition and detection of a type of the at least one of the entities in the images, wherein the training data is to be used by the entity recognizer to recognize the type of the at least one of the entities in the images”)
(Pestun, FIG. 13, images 104, parameters of classifiers 1304, for each of the classifiers 1324, classify the block 1330; FIG. 9 images 104, for each image ground classification 600, for each infrastructure entity type 902, infrastructure entities 904; FIG. 1, images 104, entity recognizer 124, entity detector 126)
(Pestun, ¶ 14 “FIG. 12 illustrates training data preparation for the condition detection using image processing system of FIG. 1”; ¶ 39 “a condition detection using image processing system and a method for condition detection using image processing are disclosed herein. For the system and method disclosed herein, technologies, such as vehicles, computer vision, machine learning, pattern recognition”; ¶130 “For the example of the aerial monitoring of towers, the entity recognizer 124 may use predetermined information about approximate infrastructure entities positions for towers detection. Machine learning techniques, for example, fully supervised learning framework ( classifiers, such as neural networks, convolutional neural networks, random forests, support vector machine techniques, boosting techniques, k-nearest neighbors algorithm, etc.), may be used for images recognition for entities detection. Different machine learning techniques may be used for different types of entities. For the example of the aerial monitoring of towers, according to an example of the present disclosure, the parameters of the classifiers 1304 ( or parameters of other machine learning techniques) may be defined for each classifier ( or other machine learning technique) in the corresponding files. In order to facilitate recognition of entities, predefined information may be used (e.g., infrastructure entities positions, results, and data from previous monitoring, etc.), for example, to narrow the search area . . . For each of the images 104, in order to detect an entity within an image, a relatively small entity search area may be identified within the image based on expected pixel projection of the estimated entity GPS position, and the entity recognizer 124 may attempt to detect an entity within this search area”; ¶¶ 145-146 entitled “training data preparation”; ¶161 “With respect to detection of the center point of an infrastructure entity, the entity detector 126 may perform block based classification ( e.g., by fully supervised learning framework) based on different features for infrastructure entity candidates. Weighted classification values may be assigned for each block. According to an example, the entity detector 126 may use several classifiers.”; ¶186 “Referring to FIGS. 1 and 15, at block 1500, the entity detector 126 may receive the parameters of the classifiers 1304, and an image (of the images 104) 1400. At block 1500, the entity detector 126 may perform image preprocessing, for example, by converting the image to grayscale. With respect to vegetation detection and vegetation mask generation for winter and spring, the entity detector 126 may, for example, determine HOG and LBP features for the image and use a fully supervised learning framework for entities recognition”; ¶190; ¶ 257 linear regression, line fitting; ¶345 “entities 122 along the vehicle path 108 may include training data that includes information that is to be used for machine learning for image recognition and detection of a type of the at least one of the entities 122 in the images 104, where the training data may be used by the entity recognizer 124 to recognize the type of the at least one of the entities 122 in the images 104, and/or an entity map that includes a location and the type of the at least one of the entities 122 detected in the images 104”; ¶ 356 machine learning and blob detection)
(Kry, p. 11, ll. 10-23 “generating orthorectified images for the 3D-models by combining image data and range data storing the 3D-orthorectified images and linking the images to respective 3Dmodels in the geodetic database product. These features enables us to enhance the 3D-models with visible characteristics of the earth surface of the 3D-model”; p. 21, ll. 8-22 “In action 418 by linking orthorectified image and the elevation information a 3D orthorectified image is generated. In action 420, the 3D-orthorectified image is stored in the geographic reference database together with a link to the corresponding 3D-model. Therefore, in an embodiment, a 3D-model comprises further an orthorectified image of the corresponding road segment described by the polylines. The orthorectified image can be derived accurately from the image data, range data and position/orientation data. The orthorectified image created from the process described above can be used as a reference image to improve the process of rectifying aerial or satellite images and even to correct/improve rectified aerial or satellite images”)

With respect to claims 3 and 22, Kry in view of Pestun disclose orthorectifying at least the first aerial image further comprises:
identifying a characteristic of an aerial vehicle; and 
calculating at least one resultant image feature that reduces distortion from the characteristic of the aerial vehicle.  
(Pestun, vehicle sensors 120, images 104, telemetry data 110, model generator 102, othomap 406, Fig. 4; camera position 104, FIG. 6; 3200-3206, FIG. 32; 3302, FIG. 33; ¶1 “unmanned aerial vehicles (UAVs), drones”; ¶35 “UAVs, drones . . . manned aircraft, manned helicopters, . . . satellites, etc. . . . such vehicles may be used to perform condition detection using image processing as described herein”; FIG. 1 vehicle 106, telemetry, telemetry data 110; ¶50 “the technical solution of a three dimensional model generator to receive images captured by a vehicle during movement of the vehicle along a vehicle path, and telemetry data related to movement of the vehicle along the vehicle path. The telemetry data may include movement log information related to the movement of the vehicle along the vehicle path, and georeference data related to a plurality of ground control points (GCPs) along the vehicle path. The three-dimensional model generator may generate, based on the telemetry data and the images, a three-dimensional (or a two and a half-dimensional) model of entities along the vehicle path”; ¶52 “The telemetry data 110 may include, for example, movement log information ( e.g., flight log information for an aerial vehicle”; ¶81 “With respect to the chunks, each of the chunks may be processed to load the images 104 and the telemetry data 110, align the images 104 and add GCPs. Each of the chunks may also be processed to generate a three-dimensional model, based on images and their alignment. For each chunk, the orthophotomap and altitude maps may be generated using the three-dimensional model.”; ¶89 “applying the information of the GPS location of a camera at the time of taking of each image 104 from the telemetry data 110, and minimizing the resulting error in distances”; ¶101; ¶84 “images GPS alignment data 408 may include the values fx (horizontal camera focal length in pixels), fY (vertical camera focal length in pixels), ex (adjusted horizontal center point in pixels), cY ( adjusted vertical center point in pixels) and radial distortion correction coefficients ki , k2, k3, k4, k5, k6, p1, and p2, which may be used after other coordinates' transformations”; ¶76 “The vehicle flight log may include, for example, the name, timestamp, GPS (e.g., longitude and latitude), altitude, and camera orientation (e.g., pitch, roll, and heading) for each image of the images 104 acquired by the vehicle 106.”; ¶¶ 253-259 “camera position, may be determined in the similar way as during the usage of image GPS alignment data. The camera position (X0, Y 0, altitude0) and random point position (Xi , Yi , altitude1 ) in the region coordinate system may be derived from the image GPS alignment data and region GPS alignment data . . . As illustrated in the FIG. 20B, in each projection plane, the lines from different images may intersect between each other, thus forming a set of points, where each point is an intersection between two line . . . intersections may be sorted by their altitude coordinates, and the longest sequence of the elements with small distances between each other (less than predetermined threshold) may be selected . . . the point cloud may first be transformed into a graph representation . . . For each set of edges, derived from the initial seed, the vertices may be used for fitting to the curves. To fit the first equation (x= k*y+t), linear regression may be applied as follows . . . and these points within the predetermined distance from a line may be deleted from the point cloud. In this manner, the nearby curves may not be selected during next iterations. All of the curves that would turn out to have too small a number of points after several iterations may be discarded”; FIG. 20 B, several images from an aerial perspective determined by telemetry data are taken and corrected using the process above)
(Kry, 1100, 1108, FIG. 11, 1200, 1210, FIG. 12; p. 3 l. 18 – p. 4, l. 1 “First, any shifts (translation and rotation errors) tilts or scale· problems can be corrected and second the distortion effects of elevation changes can be corrected. In current orthorectification processes applied to images, elevation distortion is the major cause of horizontal errors. This is illustrated in figure 1. A camera mounted in an aircraft 1 records perspective view images of the earth surface 2 (shown here in profile) . . . position and orientation in the coordinate reference system of the capturing point 5 of the aerial image is known (for example by means of accurate GPS and/ or other position/ orientation means”; p. 26, ll. 4-19; p. 26, l. 20 – p. 27 l. 10 “flow diagram of a method for correcting a DEM. In action 1200, a digital elevation model or digital surface model to be corrected is acquired . . . deviations between the coordinates in the coordinate· reference system of the 3D-model and the location in the DEM is determined. The deviations are analyzed to determine the kind of error. The error could be a translation error, a scaling error, a local error. Based on the analyze results, i.e. the kind of error, in action 1210, the digital elevation model is corrected”) 

With respect to claims 4 and 23, Kry in view of Pestun disclose the at least one control point includes data indicative of a sign, a pole, a lane line, a road boundary or a barrier.  
(Kry, p. 15, l. 29 – p. 16, l. 1 “laser samples, thus, comprise data relating to the environment associated with these roads of interest, and may include data relating to the road surface, building blocks, trees, traffic signs, parked cars, people, direction signposts, the road side etc.”; p. 8 ll. 23-29 “From the image data, linear stationary earth surface features or Ground Control Objects GCO, such as road surfaces, could be extracted and stored as 3D-models in a database for orthorectification of imagery”; p. 2 “A GCP can be any photo-recognizable feature to identify one point having associated precise X, Y and Z coordinates in a coordinate reference system”; p.21 l. 11 – p.22 l. 30 “road paintings, such as road centerline, dashed lines, stop lines can be used to find a match in the image to be rectified/corrected. This will provide additional ground control points to rectify/correct the image along the road segment . . . Examples of stationary road surface features are: a stop line, "Warning of 'Give Way' just ahead", guidance arrows, sewer grates, speed limits, pedestrian crossings, tapered road edge lines at exits, sharp curb edges, metal caps for man-hole covers and any other direction indications 90 of fig 9. Other road surface features are hatched markings or chevron markings, reflection arrows, bifurcation arrows. Traffic Signs Manual 2003, Chapter 5, Road Markings, ISBN O 1 1 552479 7, provides an overview of road markings that can be used . . . used to generate an image chip . . . image chips can be used as GCP's to be found in aerial or satellite imagery and to direct process of finding a matching location for a 3D-model in aerial or satellite imagery”) 
(Pestun, ¶38 “entities such as . . . motorways”)

With respect to claim 5, Kry in view of Pestun disclose the mapping information include a navigation object3 and corresponding location.  
(Kry, p. 15, l. 29 – p. 16, l. 1 “laser samples, thus, comprise data relating to the environment associated with these roads of interest, and may include data relating to the road surface, building blocks, trees, traffic signs, parked cars, people, direction signposts, the road side etc.”; p. 8 ll. 23-29 “From the image data, linear stationary earth surface features or Ground Control Objects GCO, such as road surfaces, could be extracted and stored as 3D-models in a database for orthorectification of imagery”; p. 2 “A GCP can be any photo-recognizable feature to identify one point having associated precise X, Y and Z coordinates in a coordinate reference system”; p.21 l. 11 – p.22 l. 30 “road paintings, such as road centerline, dashed lines, stop lines can be used to find a match in the image to be rectified/corrected. This will provide additional ground control points to rectify/correct the image along the road segment . . . Examples of stationary road surface features are: a stop line, "Warning of 'Give Way' just ahead", guidance arrows, sewer grates, speed limits, pedestrian crossings, tapered road edge lines at exits, sharp curb edges, metal caps for man-hole covers and any other direction indications 90 of fig 9. Other road surface features are hatched markings or chevron markings, reflection arrows, bifurcation arrows. Traffic Signs Manual 2003, Chapter 5, Road Markings, ISBN O 1 1 552479 7, provides an overview of road markings that can be used . . . used to generate an image chip . . . image chips can be used as GCP's to be found in aerial or satellite imagery and to direct process of finding a matching location for a 3D-model in aerial or satellite imagery”).

With respect to claim 7, Kry in view of Pestun disclose the learned model includes a semantic segmentation model or a polyline model.  
(Kry, p. 19, l. 13- p. 20 l. 9 “A road segment can be modeled in different ways. Figure 9 shows some examples. The 3D-model could describe the road segment in terms of road centerline 92, pave edges 90, legal edges 91, i.e. left and right edge of carriageway lines or any combination of them . . . linear features are described by means of polyines . . . polyline is a continuous line composed of one or more line segments . . . In another embodiment, a road segment is described by two polylines corresponding to the paved edges. Additionally, a polyline corresponding to the road centerline could be added. The shape of the road surface of a road segment could be defined by the soft rounded surface through any of the used lines describing the road centerline, paved edge or edge lines describing road segment.”)
(Kry, p. 4, ll. 1-3 “By means of geometry, it is possible to determine the pixels of the upper side of the building structure and to determine the corresponding x,y position”)
(Pestun, FIG. 12; 1330, FIG. 13, FIG. 23-24; 1522, 1524, FIG. 15; ¶¶ 194-195 “At block 1522, the entity detector 126 may perform superpixel segmentation, and based on a decisions mask, the entity detector 126 may select superpixels, which are vegetation . . . superpixel segmentation mask”; ¶277 “assign labels to the unlabeled pixel”; ¶50; ¶79 “and pixel position for each GCP”; ¶¶ 125-128, 132-136)

With respect to claim 8, Kry in view of Pestun disclose the semantic segmentation model outputs pixel values for the mapping information.  
(Pestun, FIG. 12; 1330, FIG. 13, FIG. 23-24; 1522, 1524, FIG. 15; ¶¶ 194-195 “At block 1522, the entity detector 126 may perform superpixel segmentation, and based on a decisions mask, the entity detector 126 may select superpixels, which are vegetation . . . superpixel segmentation mask”; ¶277 “assign labels to the unlabeled pixel”; ¶50; ¶79 “and pixel position for each GCP”; ¶¶ 125-128, 132-136)

With respect to claim 9, Kry in view of Pestun disclose the polyline model outputs coordinates for at least one polyline for the mapping information.  
(Kry, p. 19, l. 13- p. 20 l. 9 “A road segment can be modeled in different ways. Figure 9 shows some examples. The 3D-model could describe the road segment in terms of road centerline 92, pave edges 90, legal edges 91, i.e. left and right edge of carriageway lines or any combination of them . . . linear features are described by means of polyines . . . polyline is a continuous line composed of one or more line segments . . . In another embodiment, a road segment is described by two polylines corresponding to the paved edges. Additionally, a polyline corresponding to the road centerline could be added. The shape of the road surface of a road segment could be defined by the soft rounded surface through any of the used lines describing the road centerline, paved edge or edge lines describing road segment.”)

With respect to claim 10, as best understood in view of the 112(b) rejection above, Kry in view of Pestun disclose  limiting the training geographic area to a predetermined distance from a location. 
(Kry, as modified by Pestun, p. 12 ll. 15-32 “a method of rectifying an aerial or satellite image, wherein the method comprises - acquiring an aerial or satellite image”) (page 11 line 12- page 12 line 30 wherein objects for ground control points are recognized based on 3D models “As 3D-models of, for example, road segments describe the earth surface in more detail and larger extend than a set of ground control points, they enable us to improve the rectification process”)
(Kry, p. 23, ll. 20-30 “For each determined linear stationary road surface feature a record could be made in the database comprising a 3D-model and metadata describing the XYZ position and optionally a reference to the original orthorectified image. By analyzing records related to the same linear earth feature . . . combining, averaging, anomaly exclusion, meta data with averaged values . . . XYZ coordinates could be calculated for a 3D model . . . more accurately define the position of the 3D model in the coordinate reference system”) (Pestun, FIG. 12, ¶47 “Images that were selected for training data creation may be divided into the blocks of the definite size (or sizes). Each block may be marked to be related to some type of entity”; ¶ 161).

With respect to claim 11, Kry in view of Pestun disclose generating a navigation instruction from the mapping information of the map database.  
(Kry, p. 5 “ground control points to help control positionally accurate navigation and mapping applications. Furthermore, Advanced Driver Assistance Systems (ADAS) require accurate 3D positional information about the road to control such systems”; p. 7 “generating a geodetic reference database product, that could be used in numerous GIS application such as: Image orthorectification, base mapping, location-based systems, 3D- visualisation, topographic mapping, vehicle navigation, intelligent vehicle systems, ADAS”; p. 20 “This is valuable information to rectify correctly aircraft or satellite imagery. Furthermore, the slope and curvature of the second road segment provides important information for ADAS applications”; p. 27 “The 3D-model could also be used to replace a corresponding part of the DEM/DSM. This provides a DEM/DSM that could be used in navigation applications, such as ADAS applications and the like”)

With respect to claim 12, Kry in view of Pestun disclose generating a driving command from the mapping information of the map database.  
(Kry, p. 5 “ground control points to help control positionally accurate navigation and mapping applications. Furthermore, Advanced Driver Assistance Systems (ADAS) require accurate 3D positional information about the road to control such systems”; p. 7 “generating a geodetic reference database product, that could be used in numerous GIS application such as: Image orthorectification, base mapping, location-based systems, 3D- visualisation, topographic mapping, vehicle navigation, intelligent vehicle systems, ADAS”; p. 20 “This is valuable information to rectify correctly aircraft or satellite imagery. Furthermore, the slope and curvature of the second road segment provides important information for ADAS applications”; p. 27 “The 3D-model could also be used to replace a corresponding part of the DEM/DSM. This provides a DEM/DSM that could be used in navigation applications, such as ADAS applications and the like”)

With respect to claim 13, Kry in view of Pestun disclose generating a model including the mapping information of the map database.  
(Kry, 1108, FIG. 11, 1210, FIG. 12; p. 11 “storing the 3D-orthorectified images and linking the images to respective 3Dmodels in the geodetic database product. These features enables us to enhance the 3D- models with visible characteristics of the earth surface of the 3D-model”; p. 19 “In combination with the linked elevation information, a 3D-model of the linear feature can easily be generated. Preferably the 3D-model is a vector-based model”; p. 21 “In action by linking orthorectified image and the elevation information a 3D orthorectified image is generated. In action 420, the 3D-orthorectified image is stored in the geographic reference database together with a link to the corresponding 3D-model”; p. 22 “The image chips are provided with a link to the corresponding 3D-model and stored in the geodetic reference database. The image chips can be used as GCP's to be found in aerial or satellite imagery and to direct process of finding a matching location for a 3D-model in aerial or satellite imagery”)

With respect to claim 14, Kry in view of Pestun disclose 
receiving at least an additional image for the training geographic area; 
orthorectifying at least the additional image using the at least one control point from the terrestrial sensor data, wherein the orthorectifying is repeated until images for the training geographic area are orthorectified.  
	(Pestun, FIG. 2, divide into chunks 206, for each chunk, 3D model 208, entity recognizer 210, for each region 212, consolidate 216; FIG. 4 images 104, 3D modeling 102, orthomap 406; FIG.9-13, 15,  ¶50 “image processing . . . receive images . . . ground control points . . . use the three dimensional model to generate an orthomap”; ¶68; ¶81 “With respect to the chunks, each of the chunks may
be processed to load the images 104 and the telemetry data 110, align the images 104 and add GCPs. Each of the chunks may also be processed to generate a three-dimensional model, based on images and their alignment. For each chunk, the orthophotomap and altitude maps may be generated
using the three-dimensional model.”)
(Kry, p. 5, ll. 9-12 “combine both digital map information and orthorectified images in one view. Information from the image can be extracted or analyzed to add to, correct or validate the digital map information”’; p. 9 “The 3D models could also be used as additional survey points in existing DTM' s or DSM' s to improve the quality and reliability when using such a surface model in a GIS application or when using the surface model for rectification of aerial imagery”; p. 9, ll. 19-20 “The present invention enables us to generate a huge amount of 3D-models that could be used as GCO's in an easy way and short time period”; p. 10, ll. 4-16 “road surface of road segments, waterways, any physical feature having well defined edges such as overpasses, bridges, baseline of building structures for which a 3D model can be derived from the mobile mapping data and which is photo-identifiable in an aerial or satellite imagery . . . the 3D-models, which correspond to road segments are linked to obtain a continuous linear control network; and storing the continuous linear geographic network in the geodetic reference database product. The continuous linear control network, provides us a continuous and seamless 3D-model of the earth surface which allows us to rectify accurately the image areas corresponding to the road segments. As the road network extends along most parts of the world, by means of this invention, it is possible to generate an accurate road elevation model that could be used to rectify more accurately aerial and satellite imagery of almost any part of the world”; p. 11, ll. 15-23 “storing the 3D-orthorectified images and linking the images to respective 3Dmodels in the geodetic database product. These features enables us to enhance the 3D-models with visible characteristics of the earth surface of the 3D-model. The characteristics provide additional accurate ground control information related to specific points in the area of a 3D-model”; p. 13, ll. 13-15 “Fig. 9 illustrates road characteristics to model linear stationary road surface features”; p. 20 ll. 1-21 “3D models . . . rectify correctly aircraft or satellite imagery . . .  3D-models of road segments are linked together to form a continuous control network . . . continuous linear control network is stored in the geographic reference database . . . continuous and seamless DSM of the road network. This can be assured as the road segments are derived from the same data source namely the same mobile mapping session . . . image data can further be used to enhance the 3D-model with the "real world" appearance of the road surface, showing road markings, texture and color of the road surface, pavement type, shoulder, etc. Furthermore, these markings can form a dense array of GCP's to enable complete positioning and/or rectification of a road segment”; p. 21, p. 23 “ground control objects . . . For each determined linear stationary road surface feature a record could be made in the database comprising a 3D-model and metadata describing the XYZ position and optionally a reference to the original orthorectified image . . . analyzing records related to the same linear earth surface feature, redundant information can be removed from the database. For example, by combining, i.e: averaging, or anomaly exclusion, the images and metadata of the same linear stationary road surface features, redundant information can be removed. By averaging the XY position and elevation information, meta data with averaged values for the XYZ coordinates could be calculated for a 3D-model”). 

With respect to claim 25, Kry in view of Pestun disclose the learned model includes 
a semantic segmentation model configured to output pixel values for the mapping information; or 
a polyline model configured to output coordinates for at least one polyline for the mapping information.
(Pestun, FIG. 12; 1330, FIG. 13, FIG. 23-24; 1522, 1524, FIG. 15; ¶¶ 194-195 “At block 1522, the entity detector 126 may perform superpixel segmentation, and based on a decisions mask, the entity detector 126 may select superpixels, which are vegetation . . . superpixel segmentation mask”; ¶277 “assign labels to the unlabeled pixel”; ¶50; ¶79 “and pixel position for each GCP”; ¶¶ 125-128, 132-136)
(Kry, p. 19, l. 13- p. 20 l. 9 “A road segment can be modeled in different ways. Figure 9 shows some examples. The 3D-model could describe the road segment in terms of road centerline 92, pave edges 90, legal edges 91, i.e. left and right edge of carriageway lines or any combination of them . . . linear features are described by means of polyines . . . polyline is a continuous line composed of one or more line segments . . . In another embodiment, a road segment is described by two polylines corresponding to the paved edges. Additionally, a polyline corresponding to the road centerline could be added. The shape of the road surface of a road segment could be defined by the soft rounded surface through any of the used lines describing the road centerline, paved edge or edge lines describing road segment.”)


Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/068186 to Krzysztof et al. (Kry), cited by Applicant,  in view of U.S. 20180218214 to Pestun et al. (Pestun) and further in view of US Patent Application Publication No. 2016/0341554 to Hillier et al. (Hillier)
With respect to claims 6 and 24, Kry in view of Pestun disclose
performing iterative operations of the learned model 
(Pestun, ¶ 259 “refitted . . . within the predetermined distance to the first estimated curve . . . filtered . . . nearby curves may not be selected during next iterations”; FIG. 24 “Repeat until all pixels are labeled”; FIG. 20 B, image 1, image 2, image 3, image 4 “intersection of 2 lines”; ¶170 “consolidation process may be performed for each infrastructure entity. For the example of the aerial monitoring of towers, with respect to the consolidation, based on the detection results, a consolidation process may be performed for each tower. The consolidation process may represent a final infrastructure entity detection result, and estimated center point determination for an infrastructure entity.”; ¶ 186 model used iteratively via preprocessing “entity detector 126 may perform image preprocessing . . . determine HOG and LBP features for the image and use a fully supervised learning framework for entities recognition”; ¶ 231 “for the example of the aerial monitoring of towers, the corner points may be determined in two stages, the example results of first and second stages are marked in FIG. 18 with "1" and "2" correspondingly.”; ¶ 248 “the entity region consolidator 128 may use learning classifier implementation to generate automated feedback for the vegetation classifiers in order to re-train the vegetation classifiers. In this regard, the image area may be extracted from the consolidated region mask, and the entity region consolidator 128 may perform retraining of the classifiers using the extraction”; ¶ 60 “parameterized representation may be derived from the image coordinates of the same lines or curves that were identified in different images, based on an intersection of surfaces determined by the locations of detected entities in the image planes and respective cameras of the vehicle 106, or by a camera of the vehicle 106 that is used at different locations along the vehicle path 108 to capture the images 104”)
(Kry, p. 26, ll. 4-15 “After finding locations, neighboring 3D models are used to find the corresponding locations in image. This process is repeated until neighboring 3D-models fall aside the image. In this way, the associations between the 3D-models and corresponding locations in the image, provide the input to rectify the image in action 1108.”; FIG. 12, 1204-1210; FIG. 11 1104-1108; p. 26 l. 20- p. 27 l. 15; p. 21, ll. 12-26; p. 23 “ground control objects . . . For each determined linear stationary road surface feature a record could be made in the database comprising a 3D-model and metadata describing the XYZ position and optionally a reference to the original orthorectified image . . . analyzing records related to the same linear earth surface feature, redundant information can be removed from the database. For example, by combining, i.e: averaging, or anomaly exclusion, the images and metadata of the same linear stationary road surface features, redundant information can be removed. By averaging the XY position and elevation information, meta data with averaged values for the XYZ coordinates could be calculated for a 3D-model”; p. 17, ll. 25-30 “If the same linear feature extends more than one image, the 3D position information of the corresponding images have to be combined to model the linear feature”; p. 21, ll. 15-20 “the process described above . . . to correct/improve rectified aerial or satellite images”) 
Although Kry in view of Pestun discloses the iterative operations are based on data from multiple different heights/ locations (Pestun, ¶ 60, FIG. 20B), Kry in view of Pestun fail to explicitly disclose the different heights/ locations are based on data from a low altitude aerial vehicle and a high altitude aerial vehicle.  
Hillier, from the same field of endeavor, discloses iterative operations are based on data from a low altitude aerial vehicle and a high altitude aerial vehicle
 (abstract, “method for producing a vector map of a prescribed area may include producing orthophotographs by a first camera oriented at right angles to the earth's surface and fitted to an unmanned, automated air vehicle that overflies the prescribed area at a high altitude; evaluating the orthophotographs to ascertain at least one infrastructure network located in the area; computing a flight route for the unmanned autonomous air vehicle along the ascertained infrastructure network located in the area; producing detail aerial photographs of the infrastructure network along the computed flight route by a second camera oriented obliquely with respect to the earth's surface and fitted to the unmanned automated air vehicle that overflies the infrastructure network located in the area at least one low altitude, and computing the vector map of the area based on the orthophotographs produced and the detail aerial photographs.”; ¶27; ¶37; ¶47-48 “orthophotographs with the attribute data extracted from the detail aerial photographs and georeferenced and compiles the nodes and/or edges provided with the attribute data to form the vector map of the area . . . first camera . . . automated aircraft that overflies the prescribed area at a high altitude . . . second camera . . . low altitude . . . computing the vector map of the area on the basis of the orthophotographs produced and the detail aerial photographs produced.”; FIG. 1, ¶52; ¶53 “In one possible embodiment, the high altitude FH.sub.H is in a range from 300 to 2000 m. Depending on the application, the low altitude FH.sub.L is in a range from 0 up to an adjustable maximum value of 250 m, for example. In one possible embodiment, the low altitude FH.sub.L is chosen such that it is above the height of the highest object located within the area G. In the example shown in FIG. 1, the altitude FH.sub.L is at least the height of the high office building H2. In an alternative preferred embodiment, the altitude FH.sub.L is chosen independently of the height of the objects located in the area G such that the detail aerial photographs that are delivered by the second camera 2-2 provide such a high resolution that attribute data from the infrastructure network can be easily extracted”; ¶ 55 “On the basis of the orthophotographs produced by the first camera 2-1 and the detail aerial photographs produced by the second camera 2-2, the vector map of the area G is finally computed. This involves attribute data being extracted from the detail aerial photographs of the infrastructure network that are delivered by the second camera 2-2 and being georeferenced . . . orthophotographs produced at the high altitude FH.sub.H first of all have distortion eliminated and are subsequently georeferenced. The distortions in a photographic central projection that arise in the orthophotographs and also distortions as a result of height differences in the terrain or on account of the earth's curvature are preferably or orthoreferenced by means of optical projection methods. In one possible embodiment, digital photographs are converted on the basis of digital terrain models and georeferenced on the basis of points with known coordinates. In the case of the photographs or orthoimages produced from orthophotographs or vertical photographs”; ¶59 “changing between the high altitude FH.sub.H and the low altitude FH.sub.L for each subarea.”; ¶76 “recording of the orthophotographs and of the detail aerial photographs can be combined. As a result, the aerial photographs can be correlated with one another or related to one another in automated fashion and without manual handling steps, since the differences between the aerial photographs from the first camera 2-1 and the second camera 2-2 are known in advance. Combination of the data or aerial photographs combined in this manner facilitates automated evaluation of the data.”; ¶ 77 “it is also possible for a first and a second unmanned automated aircraft to be used, the first unmanned automated aircraft overflying the area G at a high altitude FH.sub.H, in order to produce the orthophotographs, and the other unmanned automated aircraft overflying the area G at a low altitude FH.sub.L, in order to produce the associated detail aerial photographs.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to use iterative operations based on data from a low altitude vehicle and a high altitude aerial vehicle as taught by Hiller in the learned model of Kry in view of Pestun in order to reduce distortions of high altitude images (Hiller, ¶55 “orthophotographs produced at the high altitude FH.sub.H first of all have distortion eliminated and are subsequently georeferenced. The distortions in a photographic central projection that arise in the orthophotographs and also distortions as a result of height differences in the terrain or on account of the earth's curvature are preferably or orthoreferenced by means of optical projection methods”) and reduce imaging perspective errors (Hiller, ¶ 5). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kry in view of U.S. 2018/0372493 to Pilkington et al. (Pilkington)
With respect to claim 26, Kry discloses a method for creating or updating a map database, the method further comprising: 
receiving at least a first aerial image for a training geographic area; 
(p. 12 ll. 15-32 “a method of rectifying an aerial or satellite image, wherein the method comprises - acquiring an aerial or satellite image”) (page 11 line 12- page 12 line 30 wherein objects for ground control points are recognized based on 3D models “As 3D-models of, for example, road segments describe the earth surface in more detail and larger extend than a set of ground control points, they enable us to improve the rectification process”)
receiving terrestrial sensor data collected at a terrestrial vehicle; 
(p. 13, ll. 20-32 “by acquiring mobile mapping data. Mobile mapping data is captured by means of digital cameras, laser sensors, for example a laser scanner, and position determination means including OPS and IMU mounted to a vehicle driving across the earth surface, the mobile mapping data comprising simultaneously captured image data, laser data and associated position data in a geographic coordinate system”; p. 15, ll. 14-17 “a so-called "mobile mapping system" which collects geographic data, for instance by taking pictures with one or more camera(s) 29(i) mounted on the car 21”; p. 16, l. 1 – p. 17, l. 21) 
identifying at least one control point from the terrestrial sensor data; 
(p. 22, l. 27 – p. 23 l. 11 “generates a geodetic reference database product from data that has been captured by means of a relatively inexpensive vehicle which could be provided with relatively inexpensive digital cameras, laser sensors and position determining means. The method creates a photo-identifiable data set that can be used as ground control objects in orthorectification processes. The invention allows us for high volume collection of ground control objects and GCP's which is orders of magnitude greater than traditional ground control production”; p. 2) 
correlating at least the first aerial image with the at least one control point from the terrestrial sensor data; and 
(p. 25 -26 “The 3D-model describes the boundaries of a photo-identifiable area. Therefore, corresponding matching areas could be found in the image. An orthorectified view of the 3D model could be used to find a matching area . . . the associations between the 3D-models and corresponding locations in the image, provide the input to rectify the image in action 1108. Each matching 3D-model is used as a Ground Control Object”, Fig. 11 1100 acquire aerial or satellite image, 1102 acquire geodetic database, 1106 find location where 3D model matches in the aerial or satellite image; p. 12 “The 3D orthorectified images, visualizing the road surface and/or road markings, enables the rectification process to match photo-identifiable objects from both sources and to use the position information associated with the 3D orthorectified images to map the corresponding area of the image on the orthorectified imagery”)
(p. 1, ll. 9-17 “A geodetic reference database product can be useful when orthorectifying different images of the same geographic area. Ground control points (GCP's) are used in orthorectifying satellite, aerial or aero survey imagery to standard map projections. A ground control point can be any point on the surface of the earth which is recognizable on remotely sensed images, maps or aerial photographs and which can be accurately located on each of these.”; p. 3, l. 14-p. 4 l. 32 “digital elevation model is used to orthorectify the aerial image . . . geocoded DSM is used to orthorectify the aerial image”; p. 5 ll. 21-22 “A requirement for generating a correct orthorectified image from an aerial image or satellite image is that sufficient GCP's are present within the area”; p. 8 ll. 23-29 “The surface model could be used to transform the image data into orthorectified images of the earth surface with a pixel size of 2 cm, a relative horizontal accuracy of 50 cm for 100m . . . From the image data, linear stationary earth surface features or Ground Control Objects GCO, such as road surfaces, could be extracted and stored as 3D-models in a database for orthorectification of imagery”; p. 15 ll. 25-30 “The method could also be used to validate orthorectified aerial or satellite images and rectify, i.e. correct, image parts that match but have different coordinates in the coordinate reference system”; p. 23 ll. 1-10 “method creates a photo-identifiable data set that can be used as ground control objects in orthorectification processes. The invention allows us for high volume collection of ground control objects and GCP's which is orders of magnitude greater than traditional ground control production. The method has a consistent and verifiable accuracy profile in all geodetic dimensions. The method does not need special photo-identifiable earth surface marks to be first created in the field in order to be used to orthorectify future aerial imagery”) 
Although Kry discloses using at least one control point from the terrestrial sensor data and the orthorectified first aerial image for classification (p. 8, ll. 22-31 “From the image data, linear stationary earth surface features or Ground Control Objects GCO, such as road surfaces, could be extracted and stored as 3D-models in a database for orthorectification of imagery. A characteristic of the 3D-model of a stationary earth surface feature is that it has a shape and size that it could be recognized and identified in the imagery to be rectified”; p. 25 -26 “The 3D-model describes the boundaries of a photo-identifiable area. Therefore, corresponding matching areas could be found in the image. An orthorectified view of the 3D model could be used to find a matching area . . . the associations between the 3D-models and corresponding locations in the image, provide the input to rectify the image in action 1108. Each matching 3D-model is used as a Ground Control Object”, Fig. 11 1100 acquire aerial or satellite image, 1102 acquire geodetic database, 1106 find location where 3D model matches in the aerial or satellite image; p. 12 “The 3D orthorectified images, visualizing the road surface and/or road markings, enables the rectification process to match photo-identifiable objects from both sources and to use the position information associated with the 3D orthorectified images to map the corresponding area of the image on the orthorectified imagery”) Kry fails to disclose training a neural network using the terrestrial sensor data and the orthorectified first image [[wherein the neural network is configured to classify subsequent aerial images]]
Pilkington, from the same field of endeavor, discloses training a neural network using at least one control point and the [[orthorectified, unclear if this is included per 112(b) rejection above]] first aerial image, wherein the neural network is configured to classify subsequent aerial images.   
(FIG. 1, GCP information 110, set of images 120, determining aerial map information 150, training an automated GCP detector 160” wherein s150 includes orthorectified aerial images, i.e., ¶ 10, 46; FIG. 2; ¶ 10 “refined camera pose estimates can then be used to generate maps and/or analyses of the mapping region (e.g., orthomaps)”; ¶ 46 “S150 preferably includes refining the camera pose estimates based on the GCP dataset and the GCP image locations ( e.g., further refining the refined camera pose estimates that were previously refined in S132, refining unrefined camera pose estimates determined in S131, etc.) . . . analysis can include determining photogrammatic measurements, orthomosaic maps”) 
(Claim 19 “ automatically determining the respective GCP image location within the image using the computer vision technique comprises using a convolutional neural network trained to recognize depictions of GCPs.”)
(¶ 35 “S142c preferably functions to attempt to automatically detect a depiction of the GCP within each candidate image (or subset thereof, such as a subset selected in S141). S142c is preferably performed using machine learning and/or computer vision technique(s) (e.g., one or more neural networks, such as a convolutional neural network), preferably trained to recognize depictions of GCPs (e.g., trained during a previous performance of S160). S142c can be performed based on all or some of the additional information associated with the GCP (e.g., GCP type), such as by using a machine learning technique trained to recognize depictions of the particular GCP type.”)
(¶ 24 “matching features between the images (e.g., determining a set of matches), determining feature positions (e.g., by triangulation) based on the matches . . . S132 can be performed using one or more neural networks (e.g., CNNs) trained on a GCP or visual marker feature set”)
(¶ 47 “The method can optionally include training an automated GCP detector S160, which can function to enable and/or improve performance of method elements such as S142. S160 can include training one or more detectors (e.g., machine learning tool such as a neural network) based on information determined during performance of the method, such as in S142b and/or S144” wherein S142 and s144, FIG. 2 use inputs of “GCP information” and “images” which are aerial images)
(¶ 14 “GCP information can additionally or alternatively include . . . surrounding features such as background color, nearby landmarks and/or visually identifiable features, etc.)”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the training of a neural network configured to classify subsequent aerial images, as taught by Pilkington, using at least on control point from the terrestrial sensor and the orthorectified first aerial image in Kry, in order to provide improved automatic recognition of visual features, landmarks, etc. in mapping data, thereby improving map accuracy (Pilkington, ¶¶ 14, 14, 35, 46; FIG. 1 “automated GCP detector s160; 47 “training an automated GCP detector S160, which can function to enable and/or improve performance of method elements such as S142. S160 can include training one or more detectors (e.g., machine learning tool such as a neural network) based on information determined during performance of the method, such as in S142b and/or S144”). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
With respect to the claim 1 rejection under 35 USC § 103 as unpatentable in view of the combined teachings of Kry and Pestun, Applicant argues Pestun does not teach or suggest “defining a learned model using at least one control point from the terrestrial sensor data and the orthorectified first aerial image”. However, Pestun is not cited for the control point from terrestrial sensor data and orthorectified first aerial image. Rather, Kry is cited for these limitations. Such arguments are not persuasive since one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)). The combination rejection states that the teachings of Pestun are used to modify the model of Kry such that the model used in Kry is modified to be a learning model, for example, using training data to improve image recognition. 
For example, Kry already discloses the model is refined over time for detecting and extracting objects like road surfaces and road edges 
(Kry: p. 8, l. 27 – p. 9, l. 9 “from the image data . . . such as road surfaces could be extracted”; p. 11 “3D model could be used for DTM refinement/ improvement . . . detecting a road surface in the image data, extracting the position of the road surface edges; p. 17, ll. 11-29; p. 20, ll. 10-22 “The 3D-model could also describe the surface of the road surface between edge lines by means of a DSM . . . in the database are stored the 3D models of road segments . . . form a continuous control network . . . the network provides a means to extract easily a DSM of the road surface of a region from the database”) 
as well as model analysis for matching/ correlating aerial images with terrestrial sensor data
(p. 23, ll. 20-30 “For each determined linear stationary road surface feature a record could be made in the database comprising a 3D-model and metadata describing the XYZ position and optionally a reference to the original orthorectified image. By analyzing records related to the same linear earth feature . . . combining, averaging, anomaly exclusion, meta data with averaged values . . . XYZ coordinates could be calculated for a 3D model . . . more accurately define the position of the 3D model in the coordinate reference system”; p. 25, l. 30 – p. 26 “the image is searched for a location where the 3D-model matches. The 3D-model describes the boundaries of a photo-identifiable area. Therefore, corresponding matching areas could be found in the image. An orthorectified view of the 3D model could be used to find a matching area”).
Pestun is cited for teaching training a learned model for the purpose of modifying the model in Kry such that it is trained in order to enhance detection of different types of objects for improved distinguishing of ground control points and recognition thereof in the system of Kry.
Applicant further argues that “there is no teaching, suggestion, or motivation in either reference to modify the references such that a resultant combination would include "defining a learned model using at least one control point from the terrestrial sensor data and the orthorectified first aerial image."
First, a proper combination rejection does not require a TSM in a prior art reference. See MPEP § 2143 (G) (“The Courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary.”); DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 80 at 1366 (Fed. Cir. 2006) (reasoning that the motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved). Furthermore, the non-final rejection does include a TSM cited from Pestun, which Applicant has failed to address. Because applicant has failed to address the motivation statement provided in the action, or indicate why the motivation is insufficient, the prima facie case of obviousness has not been rebutted and the arguments presented are unpersuasive. 

Previously Cited Prior Art
20160005145 Google Aligning Ground Based Images And Aerial Imagery is cited to disclose:
[0003] Geographic information systems can include a database of aerial imagery of a geographic area. The aerial imagery can be captured from an aircraft and can provide an oblique perspective of the geographic area from one of various canonical viewpoints, such as north, south, east, and west canonical viewpoints. The database of aerial imagery can be associated with accurate pose information. The known pose information associated with the aerial imagery can be a valuable reference for determining camera parameters associated with ground based user generated images.
[0006] One example aspect of the present disclosure is directed to a computer-implemented method of aligning a ground based image with aerial imagery. The method includes obtaining, by one or more computing devices, a ground based image of a geographic area captured from a perspective at or near ground level. The method further includes identifying, by the one or more computing devices, candidate aerial imagery of the geographic area and transforming, by the one or more computing devices, the ground based image to a warped image having a projection associated with the candidate aerial imagery based at least in part on geometric data associated with the ground based image. The method further includes identifying, by the one or more computing devices, one or more feature matches between the warped image and the candidate aerial imagery and aligning, by the one or more computing devices, the ground based image with the candidate aerial imagery based at least in part on the one or more feature matches.
[0027] Once the candidate aerial imagery has been identified, geometric data associated with the ground based image can be obtained and used to warp the ground based image to a perspective associated with the candidate aerial imagery. For instance, a point cloud generated from the user generated image and other ground based images can be used to construct a depth map of the user generated image. The depth map can be used to reproject the ground based image to a projection associated with an aerial view.
28 candidate aerial imagery can be normalized to facilitate feature matching between the warped image and the candidate aerial imagery. The normalization can address visual attributes of aerial imagery, such as shadowed north facing facades
[0029] The matched features can be used to align the ground based image with the candidate aerial imagery. For instance, in one embodiment, the matched features can be used to estimate a similarity transformation for the ground based image. The similarity transformation can transform geometric data associated with the ground based image (e.g. a point cloud determined based at least in part on the ground based image) to be aligned with geometric data associated with the candidate aerial imagery (e.g. a polygon mesh generated from the aerial imagery). In other embodiments, one or more camera parameters (e.g. pose) can be determined and/or refined using the matched feature. For instance, a bundle adjustment algorithm can be used to refine the pose of the ground based image and to georeference features depicted in the ground based image using feature matches with the candidate aerial imagery.
35  Structure-from-motion techniques can also be used to determine the pose of the images in the plurality of images relative to a reference, such as the camera position of another ground based image.
37 the aerial imagery 130 can be generated from a plurality of images captured from camera mounted on an aircraft as the aircraft flies over the geographic area. The aerial imagery 130 can be accurately georeferenced imagery stored, for instance, in a geographic information system.
[0039] The aerial imagery 130 can also have associated geometric data, such as a point cloud or depth map associated with the aerial imagery 130. In one embodiment, the geometric data can include a polygon mesh generated based at least in part from the aerial imagery 130. FIG. 4 depicts an example polygon mesh 140 generated at least in part on the aerial imagery 130. The polygon mesh 140 can provide a three-dimensional model of the geographic area depicted in the aerial imagery 130, including a model of landmark 102. The polygon mesh 140 can be a stereo reconstruction generated from the aerial imagery 130. More particularly, features can be detected and correlated with one another in various images used to construct the aerial imagery 130. The points can be used to determine the polygon mesh from the aerial imagery 130.
48 a pixel of the aerial imagery having geographic coordinates associated with the geographic position of the ground based image can be selected as the center pixel. If the aerial imagery is not already georeferenced, a process such as a random sample consensus (RANSAC) process can be used to assign geographic coordinates to each pixel in the aerial imagery based on, for instance, the known geographic positions of aerial cameras used to capture the aerial imagery. Once the geographic coordinates for each pixel have been determined, the center pixel can be selected as the pixel having geographic coordinates commensurate with the geographic position of the ground based image.
[0068] At (408), a similarity transformation is computed for the ground based image based at least in part on the three-dimensional point-to-point correspondence for each matched feature. In a particular implementation, the similarity transform can be computed using a RANSAC process and by implementing a least-square estimation of transformation parameters between point patterns algorithm. The transformation parameters can include rotation parameters, translation parameters, and scaling parameters for rotating, translating, and scaling the geometric data associated with the ground based imagery to be more aligned with the candidate aerial imagery. According to particular aspects of the present disclosure, the rotation parameters, translation parameters, and scaling parameters can be estimated to provide the least-squared errors between point patterns determined from the three-dimensional point-to-point correspondence associated with the matched features.

US 20180012371 google is cited to disclose:
¶ 30 for example, images used to generate interactive panoramic imagery can be captured, for instance, by a camera mounted to a vehicle, plane, backpack carried by a person, or other mode of transport

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not provide a limiting definition of “learned model” but states that it can include “any machine learning device or other algorithm for analyzing data without explicit instructions”. Spec. ¶ 20. Examples include: “a model for analyzing sample data based on prior sample data” (Spec. ¶ 20); the learned model can be a tool applied to imagery for “automatic extraction” of identified features or objects (Spec. ¶21); “neural networks such as convolutional neural networks. Alternatively, the learned model may include one or a combination of a support vector machine (SVM), boosted and bagged decision trees, k-nearest neighbor, Naive Bayes, linear discriminant analysis, logistic regression, and/or another example (Spec. ¶47). 
        2 Sample data input into a learned model or algorithm for analyzing data is training data. i.e., Spec. ¶ 20; check points may provide the ground truth set of training data, spec. ¶ 21. Probe data may be used as control points used to train a learned model, Spec. ¶ 29; designating the geographic area from which control points are derived is referred to as training geographic area, Spec. ¶46; 
        3 Spec. ¶ 49 “The navigation object may include a road sign, a building, a path, a roadway, a lane line, a guardrail, a road barrier, a bridge, or another feature.”